Exhibit 99.1 B.O.S. Better Online Solutions Reports Financial Results for the fourth quarter and fiscal year ended December 31, 2013 Fourth quarter of year 2013: 78% growth in consolidated EBITDA. Breakeven in 2013 as opposed to net loss of $549,000 in 2012 RISHON LEZION, Israel, April 14, 2014 (GLOBE NEWSWIRE) - B.O.S Better Online Solutions Ltd. (the "Company", "BOS") (Nasdaq: BOSC), Israeli provider of RFID and supply chain solutions to global enterprises, today reported its financial results for the fourth quarter and fiscal year ended December 31, 2013. Highlights for the fourth quarter of year 2013: · Consolidated revenues grew by 14.6% to $7.1 million from $6.2 million in the comparable quarter last year. RFID and Mobile solution revenues grew by 40% to $3.3 million from $2.3 million in the comparable quarter last year. · Net profit amounted to $43,000 (including tax expenses of $15,000) as compared to $37,000 (including a tax benefit of $224,000) in the comparable quarter last year. · Net profit on NON GAAP basis amounted to $135,000 (including tax expenses of $15,000) as compared to $347,000 (including a tax benefit of $224,000) in the comparable quarter last year. · EBITDA grew by 78% to $343,000 as compared to $193,000 in year 2012. Highlights for year 2013: · Consolidated revenues grew by 5.7% to $25.9 million from $24.5 million in year 2012. RFID and Mobile solution revenues grew by 17.5% to $10.5 million as compared to $8.9 million in year 2012. · Net loss was reduced to break even (including $13,000 tax expenses) as compared to a net loss of $549,000 (including a $187,000 tax benefit) in year 2012. · Net profit on NON GAAP basis amounted to $536,000 (including $13,000 tax expenses) as compared to $287,000 (including a $187,000 tax benefit) in year 2012. · EBITDA grew by 73% to $1.2 million as compared to $665,000 in year 2012. Liquidity and loans Cash and cash equivalents and long term bank deposits amounted to $1.5 million as of December 31, 2013. The trend of reduction in loans has continued and by December 31, 2013 our loans were reduced to $7.5 million, from $8.4 million as of December 31, 2012. We expect a further reduction in our loans in year 2014. Edouard Cukierman, Chairman of the Board, stated, "We are very pleased with these results, which reflect a continuing improvement in the Company’s performance andfinancial position. We expect these positive trends to continue in 2014." Yuval Viner, BOS CEO, stated: "We are satisfied with the progress we made in year 2013 and we are very pleased with the growth of the RFID and Mobile solution division. Yet, we have to improve the financial performance of the Supply Chain division. We anticipate that we will end year 2014 with a net profit on a non-GAAP basis." Conference Call BOS will host a conference call on Wednesday, April 16, 2014 at 10 a.m. EDT - 5:00 p.m. Israel Time. A question-and-answer session will follow management’s presentation. Interested parties may participate in the conference call by dialing + 972-3-9180644, approximately five to ten minutes before the call start time. For those unable to listen to the live call, a replay of the call will be available the next day after the call on BOS’s website, at: http://www.boscorporate.com Contact: B.O.S. Better Online Solutions Ltd. Mr. Eyal Cohen, CFO +972-54-2525925 eyalc@boscom.com About BOS B.O.S. Better Online Solutions Ltd. (Nasdaq: BOSC - News) is a leading provider of RFID and Supply Chain solutions to global enterprises. BOS' RFID and mobile division offers both turnkey integration services as well as stand-alone products, including best-of-breed RFID and AIDC hardware and communications equipment, BOS middleware and industry-specific software applications. The Company's supply chain division provides electronic components consolidation services to the aerospace, defense, medical and telecommunications industries as well as to enterprise customers worldwide. For more information, please visit: www.boscom.com Use of Non-GAAP Financial Information BOS reports financial results in accordance with U.S. GAAP and herein provides some non-GAAP measures. These non-GAAP measures are not in accordance with, nor are they a substitute for, GAAP measures. These non-GAAP measures are intended to supplement the Company’s presentation of its financial results that are prepared in accordance with GAAP. The Company uses the non-GAAP measures presented to evaluate and manage the Company’s operations internally. The Company is also providing this information to assist investors in performing additional financial analysis that is consistent with financial models developed by research analysts who follow the Company. The reconciliation set forth below is provided in accordance with Regulation G and reconciles the non-GAAP financial measures with the most directly comparable GAAP financial measures. Safe Harbor Regarding Forward-Looking Statements The forward-looking statements contained herein reflect management's current views with respect to future events and financial performance. These forward-looking statements are subject to certain risks and uncertainties that could cause the actual results to differ materially from those in the forward-looking statements, all of which are difficult to predict and many of which are beyond the control of BOS.These risk factors and uncertainties include, amongst others, the dependency of sales being generated from one or few major customers, the uncertainty of BOS being able to maintain current gross profit margins, inability to keep up or ahead of technology and to succeed in a highly competitive industry, inability to maintain marketing and distribution arrangements and to expand our overseas markets, uncertainty with respect to the prospects of legal claims against BOS, the effect of exchange rate fluctuations, general worldwide economic conditions and continued availability of financing for working capital purposes andto refinance outstanding indebtedness; and additional risks and uncertainties detailed in BOS's periodic reports and registration statements filed with the U.S. Securities Exchange Commission. BOS undertakes no obligation to publicly update or revise any such forward-looking statements to reflect any change in its expectations or in events, conditions or circumstances on which any such statements may be based, or that may affect the likelihood that actual results will differ from those set forth in the forward-looking statements. CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars in thousands, except per share data Year ended December 31, Three months ended December 31, (Audited) (Unaudited) Revenues $ Cost of revenues Inventory write offs ) Gross profit Operating costs and expenses: Research and development - - 11 Sales and marketing General and administrative Total operating costs and expenses Operatingprofit 63 Financial expenses, net ) Other expenses, net ) ) - ) Profit (loss) before taxes on income 13 ) 58 ) Tax benefit (expenses) ) ) Net profit (loss) $
